Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 1 of 7




                                                              FILED
                                                   UNITED STATES DISTRICT COURT
                                                        DENVER, COLORADO
                                                           11:44 am, Oct 21, 2019

                                                     JEFFREY P. COLWELL, CLERK

                                    COLORADO CASE # 19-MJ-00239-SKC
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 2 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 1 of 6 - Page ID#: 1
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 3 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 2 of 6 - Page ID#: 2
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 4 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 3 of 6 - Page ID#: 3
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 5 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 4 of 6 - Page ID#: 4
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 6 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 5 of 6 - Page ID#: 5
  Case 1:19-mj-00239-SKC Document 1 Filed 10/21/19 USDC Colorado Page 7 of 7
Case: 5:16-cr-00074-DCR *SEALED* Doc #: 1 Filed: 09/01/16 Page: 6 of 6 - Page ID#: 6
